ORDER

PER CURIAM:
AND NOW, this 4th day of December, 1996, Dale John Belock having been convicted in the United States District Court for the Northern District of Ohio of two counts of mail fraud and one count of false statements to the government and the said Dale John Belock having requested that he be placed on temporary suspension pursuant to Rule 214, Pa.R.D.E., it is hereby
ORDERED that Dale John Belock is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E. The matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.